                   Case 19-50360-MFW Doc 13 Filed 11/27/19 Page 1 of 6
                       IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

                                     )
    In re:                           )                    Chapter 11
                                     )
    HDR HOLDING, INC., et al., 1     )                    Case No. 19-11396 (MFW)
                                     )
                     Debtors.        )                    (Jointly Administered)
                                     )
                                     )
    THE OFFICIAL COMMITTEE OF        )
    UNSECURED CREDITORS OF HDR       )
    HOLDING, INC. AND SCHRAMM INC.,  )
                                     )
                     Plaintiff,      )
                                     )
               v.                    )                     Adv. Proc. No. 19-50360 (MFW)
                                     )
    GENNX360 CAPITAL PARTNERS, L.P., )
    GENNX 360 CAPITAL FUND, L.P.,    )
    OSCAR GROOMES, JERRY BURRIS, ED  )
    BREINER, BOBBY BRYAN, JOHN       )                     Related Docket No. 12
    BELLIS, THOMAS STRAUSS, PRATIK   )
    RAJEEVAN, RONALD E. BLAYLOCK,    )
    OTIS SPENCER, JETTE CAMPBELL,    )
    JAMES DOLAN, CRAIG MAYMAN, JESSE )
    GLOVER, LLOYD TROTTER, AND       )
    CHUCK CASTINE.                   )
                                     )
                     Defendants.     )
                                     )


                                     CERTIFICATE OF SERVICE


             I, John H. Schanne, II, do hereby certify that on the 26th day of November, 2019, as

counsel to The Official Committee of Unsecured Creditors of HDR Holding, Inc. and Schramm,

Inc., I served the signed Order to the Certification Of Counsel Regarding Stipulation Adjourning




1
             The Debtors in these cases, along with the last four digits of each Debtor’s federal tax
             identification number, are: HDR Holding, Inc. (2015) and Schramm, Inc. (0480). The
             Debtors’ mailing address is 800 E. Virginia Ave., West Chester, PA 19380.

#56120832 v1
             Case 19-50360-MFW Doc 13 Filed 11/27/19 Page 2 of 6
All Defendants’ Time To Respond To The Complaint Without Date And Other Related Relief was

served on the parties in the manner indicated on the attached service list.

Dated: November 27, 2019                              PEPPER HAMILTON LLP

                                                      /s/ John H. Schanne, II
                                                      Donald J. Detweiler, Esq.
                                                      John H. Schanne, II, Esq.
                                                      Pepper Hamilton, LLP
                                                      Hercules Plaza, Suite 5100
                                                      1313 Market Street
                                                      P.O. Box 1709
                                                      Wilmington, DE 19899-1709
                                                      detweilerd@pepperlaw.com
                                                      schannej@pepperlaw.com

                                                      -and-

                                                      Francis J. Lawall, Esq.
                                                      Pepper Hamilton, LLP
                                                      3000 Two Logan Square
                                                      18th & Arch Street
                                                      Philadelphia, PA 19103-2799
                                                      lawallf@pepperlaw.com

                                                      Counsel to the Official Committee Of
                                                      Unsecured Creditors




                                                 2
#56120832 v1
FIRST CLASS MAIL Case 19-50360-MFW             Doc 13    FIRST
                                                        Filed    CLASS MAIL
                                                              11/27/19    Page 3 of 6
GenNx360 Capital Partners, L.P.                          GenNx360 Capital Fund, L.P.
c/o GenNx360 GP, LLC                                     Attn: Officer, Managing or General Agent
300 Park, Fl 17                                          308 E. Lancaster Ave., Suite 300
New York, NY 10022-7402                                  Wynnewood, PA 19096-2145




FIRST CLASS MAIL                                         FIRST CLASS MAIL
Jerry Burris, CEO & Director                             Jette Campbell
Midwest Can Company                                      505 Sedgewood Lake Drive
10800 West Belmont Ave.                                  Charlotte, NC 28211-1300
Franklin Park, IL 60131




FIRST CLASS MAIL                                         FIRST CLASS MAIL
(Counsel to GenNx360 Capital Partners, L.P.)             Craig Mayman
Justin Rawlins, Esq.                                     Schramm, Inc.
333 S. Grand Ave., 38th FL                               800 East Virginia Ave., Suite 3
Los Angeles, Ca 90071-1543                               West Chester, PA 19380




FIRST CLASS MAIL                                         FIRST CLASS MAIL
Jerry Burris                                             Jesse Glover
715 Club Drive                                           Schramm, Inc.
Aurora, OH 44202-6303                                    800 East Virginia Ave., Suite 3
                                                         West Chester, PA 19380




FIRST CLASS MAIL                                         FIRST CLASS MAIL
Jette Campbell, Partner                                  Charles Castine, Managing Partner
Carl Marks Advisors                                      GenNx360 Capital Partners
900 Third Ave., 33rd FL                                  590 Madison Ave., 27th FL
New York, NY 10022                                       New York, NY 10022




                                                    3
         #56120832 v1
                        Case 19-50360-MFW   Doc 13   Filed 11/27/19 Page 4 of 6
FIRST CLASS MAIL                                      FIRST CLASS MAIL
Craig Mayman                                          Pratik Rajeevan, VP
616 Walden Drive                                      GenNx360 Capital Partners
West Chester, PA 19380-5212                           590 Madison Ave., 27th FL
                                                      New York, NY 10022




FIRST CLASS MAIL                                      FIRST CLASS MAIL
Lloyd Trotter, Managing Partner                       Ronald E. Blaylock, Managing Partner
GenNx360 Capital Partners                             GenNx360 Capital Partners
590 Madison Ave., 27th FL                             590 Madison Ave., 27th FL
New York, NY 10022                                    New York, NY 10022




FIRST CLASS MAIL                                      FIRST CLASS MAIL
Lloyd Trotter                                         Otis Spencer, Jr.
170 Bears Cub Drive                                   GenNx360 Capital Partners
Jupiter, FL 33477-4203                                590 Madison Ave., 27th FL
                                                      New York, NY 10022




FIRST CLASS MAIL                                      FEDERAL EXPRESS
Charles Castine                                       Bobby Bryan
7024 Windham Parkway                                  Oil States Industries, Inc.
Louisville, KY 40059-8820                             7701 South Cooper Street
                                                      Arlington, TX 76001




                                                 4
         #56120832 v1
                         Case 19-50360-MFW   Doc 13   Filed 11/27/19 Page 5 of 6
FIRST CLASS MAIL                                       FEDERAL EXPRESS
Pratik Rajeevan                                        Ed Breiner
12 Wilson Way, South                                   223 Sage Hill Lane
Princeton Junction, NJ 08550                           West Chester, PA 19382-8569




FIRST CLASS MAIL                                       FEDERAL EXPRESS
Ronald E. Blaylock                                     John Bellis, Director
444 W. 19th Street, Apt. 701A                          Church Farm School
New York, NY 10011-3848                                1001 E. Lincoln Hwy.
                                                       Exton, PA 19341




FEDERAL EXPRESS                                        FEDERAL EXPRESS
Bobby Bryan                                            Thomas Strauss, VP/CFO
49 Founders Way                                        API Heat Transfer
Dowingtown, PA 1 19335-4520                            2777 Walden Avenue
                                                       Buffalo, NY 14225




FEDERAL EXPRESS                                        FEDERAL EXPRESS
Ed Breiner, Director                                   Robinson & Cole LLP
Major Drilling Group                                   Attn: Jamie L. Edmonson
111 St. George St., Suite 100                          1000 N. West Street
Moncton, NB W1C 1T7                                    Suite 1200
                                                       Wilmington, DE 19801




                                                  5
         1801491-NYCSR03A - MSW
         #56120832 v1
                       Case 19-50360-MFW   Doc 13   Filed 11/27/19 Page 6 of 6
FEDERAL EXPRESS                                      FEDERAL EXPRESS
John Bellis                                          Winston & Strawn LLP
910 Saratoga Drive                                   Attn: Carey D. Schreiber
West Chester, PA 19380-5518                          200 Park Avenue
                                                     New York, NY 10166-4193




                                                     FEDERAL EXPRESS
                                                     James Dolan
                                                     552 Mountainview Rd., Apt. B5
                                                     Berwyn, PA 19312-1420




                                                6
        #56120832 v1
